PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,114,277
Issue Date: October 30, 2018
Application No. 15/542,244
Filing or 371(c) Date: 7 Jul 2017
Attorney Docket No. 79592.0077 



:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Request for Refund filed February 18, 2022.  

The request is DISMISSED.
Applicant files the above request for refund of $230 and states in part that “[a]pplicant’s Large Entity Assertion submitted February 19, 2020 (accepted on April 28, 2020) included an item of deficiency fee amount $230 for one extra . . . claim fee . . . Decision on Petition was wrong on this point, and that the deficiency amount of $230 was in fact not owed . . . Please refund $230 to our deposit account.”
A review of the Office records for the above-identified application show that a Petition under 37 CFR 1.28(c) was filed on June 14, 2019, the petition was dismissed on January 22, 2020, along with a fee deficiency payment of $500.  A renewed petition was filed on February 19, 2022.  The petition was granted on April 28, 2022.  An additional fee deficiency payment of $350 was charged to petitioner’s deposit as authorized in the amount of $350, in total of a payment of $850 was paid.  The fee deficiency payment is required to accept the petition under 37 CFR 1.28(c).

The itemization filed on February 19, 2020 included a fee payment of $230 or an excess claim fee.  The Office accepted the payment as a fee deficiency owed.  As such, no refund is due.

Applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).


When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

The filing of the Petition under 37 CFR 1.28(c) and the fee payment does not warrant a finding that the payment was made “by mistake.”  Rather, the fee was owed at the time it was paid.  As noted in 37 CFR 1.26(a), petitioner’s change of purpose does not constitute a “mistake” in payment warranting refund of the fees previously paid.
 
A change of purpose after the payment of a fee does not entitle a party to a refund of such fee.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions



cc:	Ying Chen
	Chen Yoshimura, LLP
	750 W. Hamilton Avenue Unit C
	San Pedro, CA  90731